internal_revenue_service number release date index number -------------------------------------- --------------------------------------- ---------------------------------- --------------------------------- - department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 - plr-147844-03 date february ---------------------- ------------------------ ----------------------------- ----------------------------------------- legend distributing ------------------------------------------------------------------------ ------------------------------------------------------------- controlled ------------------------------------------------------------------------ ------------------------------------------------------------- shareholder key_employee key_employee business a state x dear ----------------- rulings as to the federal_income_tax consequences of a proposed transaction additional information was received in letters dated november and date and date the information submitted for consideration is summarized below this is in response to your letter dated date in which you requested ---------------------------------------------------------- ------------------ ----------------- in order to accomplish the above the taxpayer proposes the following distributing is a state x corporation engaged in business a distributing has plr-147844-03 elected to be taxed as an s_corporation for federal tax purposes controlled is a wholly owned subsidiary of distributing which distributing has elected to treat as its qualified_subchapter_s_subsidiary qsub distributing and controlled each employ a manager whose continued affiliation is critical to success of the business each manager desires to obtain an equity_interest in the business with which he is currently involved without investing in the business of the other facility it is believed that retention of the managers is critical to the continued success and profitability of the businesses and that unless the managers are given the opportunity to become partial owners they will leave the businesses for other opportunities the key employees have further indicated that each is only interested in acquiring equity in the specific business for which each key_employee works controlled’s key_employee does not wish to own stock in controlled as long as it remains a subsidiary of distributing due to issues involving the allocation of management resources distribution of dividends and the corporation’s ability to remain an s_corporation controlled’s key_employee desires an equity_interest in distributing alone based on concerns over performance and profitability of controlled_transaction for an amount of distributing stock equal in value to the controlled stock received in exchange therefor the distribution representations a the fair_market_value of controlled stock and other consideration to be received by shareholder in the distribution will be approximately equal to the fair_market_value of distributing stock surrendered by shareholder in the exchange b no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any other capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of distributing's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted in connection with the distribution the taxpayer has made the following distributing will distribute all of the stock of controlled to shareholder in exchange plr-147844-03 d the five years of financial information submitted on behalf of controlled is representative of controlled's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e the distribution of the stock of controlled is carried out for the following corporate business_purpose to provide each key_employee with an equity_interest in the business with which he is currently involved the distribution of the stock is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except for transfers by gift to family members of shareholder or transfers to charitable organizations in addition shares of distributing and controlled will be transferred to certain key employees of distributing and controlled g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h there is no plan or intention by either distributing or controlled to make any other_disposition of any of their stock in or securities of either distributing or controlled after the transaction other than to provide certain key employees with equity interests in the applicable businesses i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock k payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arm’s length l the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all plr-147844-03 classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled m following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated business activities conducted by distributing prior to the transaction n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of each distribution o for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of controlled entitled to vote or percent or more of the total value of shares of all classes of stock of said corporations that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution q key_employee and will each receive a distribution of of the outstanding shares of the corporation for which the employee works by date so long as the employee remains employed by his corporation on the distribution date based solely upon the information and representations set forth above we hold as follows no gain_or_loss will be recognized by distributing upon the distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income plr-147844-03 of shareholder upon the receipt of the controlled stock sec_355 the basis of the controlled stock to be received by shareholder will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_312 sec_1_312-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely gerald b fleming gerald b fleming senior technician reviewer office of associate chief_counsel corporate
